DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103 for claims 1-9 and 11 has withdrawn with respect to the arguments received on June 22, 2022. 
Allowable Subject Matter
Claims 1-9, 11 and 12 are allowed.
     The closest prior art, namely, Mizutani’570 (US 2018/0143570) and Okawa’816 (JP2005-043816) does teach “determine whether a comparative length of the length information detected by the detector and the target value of the length information is outside a given 10allowance; and correct the correction value in response to the comparative length being outside the given allowance, and wherein the circuitry is configured to change: the given allowance depending on the target value of the length information, 15to determine whether the comparative length is outside the changed allowance; or the length information detected by the detector depending on the target value of the length information, to determine whether a comparative length of the changed length information and the target value of the length information is outside the given allowance” along with all the other limitations as required by independent claim 1.
     The closest prior art, namely, Mizutani’570 (US 2018/0143570) and Okawa’816 (JP2005-043816) does teach “determining whether a comparative length of the length information detected by the detecting and the target value of the length information is outside a given allowance; correcting the correction value in response to the comparative length being outside the given allowance; and changing the given allowance depending on the target value of the length information, to determine whether the comparative length is outside the changed allowance, or for changing the length information detected by the means for detecting depending on the target value of the length information, to determine whether a comparative length of the changed length information and the target value of the length information is outside the given allowance.” along with all the other limitations as required by independent claim 12.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674